UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 03-4384
KEITH ALAN COOTE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                     (CR-97-180, CA-00-128)

                   Submitted: November 24, 2003

                       Decided: December 18, 2003

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

M. Timothy Porterfield, Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Jennifer Marie Hoe-
fling, Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. COOTE
                              OPINION

PER CURIAM:

   Keith Alan Coote pleaded guilty to conspiracy to possess with
intent to distribute and distributing heroin within 1000 feet of a play-
ground, in violation of 21 U.S.C. § 846 (2000). He was sentenced to
120 months’ imprisonment and a ten-year term of supervised release.
On appeal, Coote’s sole argument is that the district court erred in
imposing a supervised release term of ten years. We affirm.

   Specifically, Coote claims that 21 U.S.C. § 841(b)(1)(B) (2000)
mandates a term of supervised release of not more than eight years,
and that his ten-year term of supervised release exceeds this asserted
statutory maximum. Because Coote did not raise this claim below, we
review for plain error. Fed. R. Crim. P. 52(b); United States v. Olano,
507 U.S. 725, 731-32 (1993). Four conditions must be met before this
court will notice plain error: (1) there must be error; (2) it must be
plain under current law; (3) it must affect substantial rights, typically
meaning the defendant is prejudiced by the error in that it affected the
outcome of the proceedings; and (4) the error must seriously affect
the fairness, integrity, or public reputation of judicial proceedings.
Olano, 507 U.S. at 733-37.

   For a violation under 21 U.S.C. § 841(b)(1)(B), a defendant who
has a prior conviction for a felony drug offense is subject to between
ten years and life imprisonment as well as "a term of supervised
release of at least 8 years in addition to such term of imprisonment."
Coote argues that, because of this statutory language, he was subject
to a maximum of eight years of supervised release under 21 U.S.C.
§ 841(b)(1)(B), and the court’s imposition of a period beyond eight
years was plain error.

   We conclude United States v. Pratt, 239 F.3d 640 (4th Cir. 2001),
is controlling and dictates that Coote’s argument must fail. In Pratt,
this court decided the same issue presented by Coote in the context
of 21 U.S.C. § 841(b)(1)(C) (2000), which states that "[a]ny sentence
imposing a term of imprisonment under this paragraph shall, in the
absence of . . . a prior conviction, impose a term of supervised release
of at least 3 years." 21 U.S.C. § 841(b)(1)(C). We concluded that
                       UNITED STATES v. COOTE                       3
three years is only the minimum term of supervised release permitted
by § 841(b)(1)(C) because to hold otherwise would render the statu-
tory language "at least three years" superfluous. Id. at 647-48; see
also United States v. Osteen, 254 F.3d 521, 527 (4th Cir. 2001) (hold-
ing that when term of supervised release is "at least six years," six
years is statutory minimum, not maximum, and eight-year term of
supervised release thus did not exceed statutory maximum term).

   Accordingly, we find no error in the imposition of a supervised
release term exceeding eight years. We therefore affirm the district
court’s judgment imposing a ten-year term of supervised release. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED